MEMORANDUM OPINION


No. 04-09-00089-CV

IN THE ESTATE OF DANIEL BERNARD LEVINSON, DECEASED

From the Probate Court No. 2, Bexar County, Texas
Trial Court No. 2008-PC-0290
Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	March 4, 2009

DISMISSED
	Before the court is appellant's motion for voluntary dismissal.  Appellant's motion to dismiss
is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  Costs of appeal are taxed
against the appellant.  See id. at (d).   

							PER CURIAM